I think this case should be decided upon the point that claimant changed from his status as a member of the general traveling public on the highway, subject only to the common dangers, and was the victim of a hazard incident to his employment when he turned and at least began to enter the employer's adjacent premises where his duties lay, especially because this was the only entrance. Turning left through highway traffic, which was his usual route to work and his only way of entering the premises, is notoriously *Page 376 
dangerous, and the hazards of it should be held to have been within the contemplation of the contracting parties. I am satisfied with the correctness of the circuit court judgment which I ask be reported as my dissenting opinion.
                     Order of Judge Greene.
The claimant, Robert A. Hinton, was employed as a night watchman of the North Georgia Warehouse Corporation prior to October 15, 1945. On that day claimant was injured in an automobile collision on West Washington Street Extension outside the city limits of Greenville, S.C. but in the greater Greenville area. The claimant was on his way from Dacusville, S.C. which is approximately 20 miles up the road in Pickens County, to his place of employment. Just as he was turning into the property of the North Georgia Warehouse Corporation and with the front part of his automobile on the dirt between the pavement on the highway and the garage of North Georgia Warehouse Corporation he was struck by an automobile coming from the direction of Greenville, S.C. As a result of said collision claimant sustained sever injury.
At a hearing before the single commissioner of the South Carolina Industrial Commission he took the testimony and made an award in favor of claimant. Within due time the defendants made application for a review by the full commission upon a number of grounds which will appear in the record. After a full hearing the majority commission ordered that the grounds for appeal be overruled and that the award made by the hearing commissioner be affirmed and adopted as the award of the majority commission. From the award of the majority commission defendants appealed to this court and said appeal was heard by me at the spring term of the Court of Common Pleas for Greenville County, S.C. at which hearing all parties were represented and were fully heard; and the matter was taken under advisement.
As stated above the evidence shows that at the time of the collision in which claimant was injured, the front end of *Page 377 
his automobile had left the pavement of the highway and was proceeding on the dirt to a stall in the garage only a few feet away on the property of the North Georgia Warehouse Corporation. The evidence also shows that the dirt area between the pavement and said garage is practically level and is only about ten feet in width and was at the time of said collision in constant use by the North Georgia Warehouse Corporation and its employees. There is evidence also to the effect that claimant and other watchmen were required by said corporation as a part of their duties to keep said dirt area clear of trespassers.
I have made a careful and thorough study of the testimony in this case and have fully considered arguments, both oral and written, of counsel for all parties and I am fully convinced that the injury to claimant in this case arose out of and in the course of his employment and is compensable under the laws of this state. It seems to me that this position is fully sustained by our Supreme Court in the case of Earglev. South Carolina Electric  Gas Co. et al., 205 S.C. 423,32 S.E.2d 240, 243, which quotes with approval from the case of Bountiful Brick Company v. Giles, 276 U.S. 154,48 S. Ct. 221, 72 L. Ed. 507, 66 A.L.R. 1402, as follows: "And employment includes not only the actual doing of the work, but a reasonable margin of time and space necessary to be used in passing to and from the place where the work is to be done. If the employee be injured while passing with the express or implied consent of the employer, to and from his work by a way over the employer's premises, or over those of another in such proximity and relation as to be in practical effect a part of the employer's premises, the injury is one arising out of and in the course of the employment as much as though it had happened while the employee was engaged in his work at the place of its performance. In other words, the employment may begin in point of time before the work is entered upon and in point of space before the place where the work is to be done is reached". *Page 378 
There is ample evidence to sustain the findings and conclusions of the commission as to the extent of claimant's injury and his disfigurement. All of defendants' grounds for review and appeal have been fully considered and it is my opinion that they should be dismissed and the award of the South Carolina Industrial Commission approved and confirmed.
It is therefore ordered, adjudged, and decreed that defendants' appeal to this court be and the same is hereby dismissed on all grounds and that the award of the South Carolina Industrial Commission herein be and the same is hereby approved and affirmed.